Lawrence, J.
— The return shows that the magistrate ’had jurisdiction. The offense is one punishable under the act of 1877, and the act of 1881 amending the same, and the magistrate had power, under the laws of 1882, to determine the age of the child by personal inspection. He was not obliged to *180direct an examination by a plysieian for that purpose (See Laws of 1877, chap. 428, p. 486; Laws of 1881, chap. 496, p. 669; Laws of 1882, p. 421). See also the opinion of the general term of this department In the Matter of Wright (29 Hun, 361 and 362), as to the power -of the court on habeas corpus to retry the questions of fact on which the findings of the court of original jurisdiction must be presumed to have been predicated. The writ is dismissed and the prisoner remanded to the Catholic Protectory.